18 N.Y.3d 919 (2012)
964 N.E.2d 1020
941 N.Y.S.2d 553
2012 NY Slip Op 64795
JOHN HOLLINGS, INC., Appellant,
v.
NICK & DUKE, LLC, et al., Respondents, et al., Defendants.
Motion No: 2012-100.
Court of Appeals of New York.
Submitted January 23, 2012.
Decided February 21, 2012.
Motion, insofar as it seeks leave to appeal from that portion of the November 2011 Appellate Division order denying appellant's motion for reargument/renewal or, in the alternative, leave to appeal to the Court of Appeals, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.